Citation Nr: 1709862	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  06-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously remanded by the Board in October 2014 and August 2015 for additional development.

In May 2016, the Board denied service connection for PTSD and an acquired psychiatric disorder.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.

As reflected on the cover page of this decision, the Board has consolidated these two issues into one-entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that in November 2016, the Board remanded claims for service connection for a back disorder and respiratory distress and chemical sensitivity, claimed as an undiagnosed or medically unexplained chronic multisystem illness, a claim for an earlier effective date for nocturnal enuresis, and a claim on the timeliness of an appeal for entitlement to service connection for nocturnal enuresis.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Per the December 2016 Joint Motion for Remand, additional development is necessary for the Veteran's claims.

A VA medical opinion is necessary to address whether depression was caused or aggravated by the Veteran's service-connected fibromyalgia and nocturnal enuresis.  The December 2016 Joint Motion for Remand noted VA medical records that included a November 30, 2015, Psychiatry Consult Note that showed "[h]is mood state is affected by his chronic pain due to fibromyalgia and urinary incontinence;" a June 6, 2012, Mental Health Note that showed "feeli[n]g depress[ed] due to chronic pain all over his body and dryness of mouth cause by Fibromylgia [sic];" and a February 16, 2005, Initial Evaluation Note that showed "[h]is depression has been reportedly worsened by his frequent headaches and recurrent problems with bedwetting."

The Board notes that as the RO certified the Veteran's appeal to the Board in February 2013, the previous version of 38 C.F.R. § 4.125 conforming to the DSM-IV is applicable in the present case.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).

Additionally, the Joint Motion for Remand indicated that records from the Wheeling Vet Center, from after 2009, must be obtained.  

As this matter is being remanded, the AOJ should also obtain any unassociated VA medical records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any unassociated VA treatment records.  

2.  The AOJ should obtain any unassociated treatment records from the Wheeling Vet Center, to include records from after 2009.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain a VA medical opinion from a mental health professional.  The claims file should be made available for review.  The need for a new VA examination is left to the discretion of the VA medical opinion provider.  

The VA medical opinion provider should address the following:

(a)  Does the Veteran meet the criteria for any psychiatric disorder, under DSM-IV?  If the answer is "Yes," please provide the diagnosis for EACH such mental disorder found to exist.  Please make sure to use DSM-IV criteria in making any determination.

(b)  For EACH diagnosis of an acquired psychiatric disorder, is it at least as likely as not (probability of at least 50 percent) that any such mental disorder developed during, was caused by, or is it the result of, any event that occurred during service?

(c)  For EACH diagnosed psychosis, is it at least as likely as not (probability of at least 50 percent) that any such psychoses developed within one year of the Veteran's September 1991 separation from service?

(d)  For EACH diagnosis of an acquired psychiatric disorder, is it at least as likely as not (probability of at least 50 percent) that it was caused OR aggravated by a service-connected disability, to include fibromyalgia and nocturnal enuresis?  The VA medical opinion provider should consideration VA medical records, specifically including those discussed in the narrative portion of this Remand - the November 30, 2015, Psychiatry Consult Note, the June 6, 2012, Mental Health Note, and the February 16, 2005, Initial Evaluation Note.  

If the VA medical opinion provider determines that a psychiatric disorder diagnosed above was aggravated by a service-connected disability(ies) beyond the natural progress of that disorder(s), the provider should, if possible, opine as to the baseline level of severity of those disorder(s) prior to the aggravation and subsequently determine the severity of any increase due to the service connection disability(ies) as opposed to the natural progress of the disorder.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to include all evidence associated with the claims file since the December 2015 supplemental statement of the case.  If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




